NO. 12-14-00132-CV

                       IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

IN RE:                                         §

RICHARD JAMES JOHNSON,                        §             ORIGINAL PROCEEDING

RELATOR                                       §

                                  MEMORANDUM OPINION
       Relator Richard James Johnson seeks a writ of mandamus requiring the trial court to rule
on his “motion to appeal.” We deny the petition.
       Mandamus is available to correct a clear abuse of discretion when there is no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.
proceeding). The relator has the burden of establishing both requirements for mandamus. In re
E. Tex. Med. Ctr. Athens, 154 S.W.3d 933, 935 (Tex. App.–Tyler 2005, orig. proceeding).
Thus, a party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief. See TEX. R. APP. P. 52.
       Texas Rule of Appellate Procedure 52 prescribes the contents of a petition in an original
proceeding such as this one. See generally TEX. R. APP. P. 52. As applied here, this rule requires
that a mandamus petition include a complete list of the parties and the names and addresses of all
counsel, a table of contents, an index of authorities, a statement of the case, and a statement of
jurisdiction. See TEX. R. APP. P. 52.3(a)-(e). Other requirements include a statement of the
issues presented, a statement of facts, an appendix, a record, and a clear and concise argument
for the contentions made with appropriate citations to authorities and to the appendix or record.
See TEX. R. APP. P. 52.3(f)-(h), (k), 52.7(a). Johnson’s petition does not meet any of these
requirements.
         Compliance with some of Rule 52’s requirements, such as a clear and concise argument
and a record, is necessary to provide this court with adequate information to evaluate the
relator’s request for relief. However, Johnson has failed to comply with these requirements and
others that ensure the availability of adequate information to this court. Therefore, we are unable
to evaluate the merits of his petition. Accordingly, we deny Johnson’s petition for writ of
mandamus.
Opinion delivered May 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 30, 2014


                                         NO. 12-14-00132-CV


                                 RICHARD JAMES JOHNSON,
                                          Relator
                                            v.
                                  HON. MARK A. CALHOON,
                                        Respondent


                                      ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by RICHARD JAMES JOHNSON, who is the defendant in Cause No. 3-42090, pending on
the docket of the 3rd Judicial District Court of Anderson County, Texas. Said petition for writ of
mandamus having been filed herein on May 22, 2014, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.